ORDER

PER CURIAM.
AND NOW, this 1st day of November, 2011, the Petition for Allowance of Appeal is GRANTED on the following issues, as stated by Petitioners:
*2881. Does a minority shareholder who is not an officer or director of a corporation or otherwise actively involved in the corporation’s management have the authority to permit the corporation’s accountant to release, over the objections of the corporation itself, acting through its officer, directions and/or management, information and/or documentation that would otherwise be protected under Pennsylvania’s accountant-client privilege statute?
2. Does an individual who does not own any shares in a corporation, who has not raised a cognizable claim to any interest in the corporation and who operates businesses in direct competition with the corporation have the authority to permit the corporation’s accountant to release, over the objections of the corporation itself, acting through its officers, directors and/or management, information and/or documentation that would otherwise be protected under Pennsylvania’s account-client privilege statute?
The parties are directed to discuss the accountant-client privilege in the context of both 63 P.S. § 9.11(a) and 63 P.S. § 9.11a.